Citation Nr: 1139425	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  06-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO in North Little Rock, Arkansas, which denied entitlement to TDIU. 

In October 2009 the Board remanded this claim for further development.  It now returns for appellate review.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected bilateral hearing loss disability was denied in the Board's October 2009 decision and is no longer before the Board. 

In a September 2011 statement, the Veteran, through his representative, waived initial consideration by the agency of original jurisdiction (AOJ) of evidence submitted after this issue was re-certified to the Board, in accordance with 38 C.F.R. § 20.1304(c) (2011).  Moreover, the Board finds that no pertinent evidence has been submitted since the AOJ last reviewed this claim in an August 2011 supplemental statement of the case (SSOC).  Accordingly, the Board may proceed with appellate review. 

In an August 2007 statement, the Veteran asserted that he had headaches, insomnia, and irritability associated with his service-connected bilateral hearing loss disability.  In an April 2011 deferred rating decision, the Appeals Management Center (AMC) correctly found that this statement raised claims of entitlement to service connection for headaches, irritability, and insomnia as secondary to the Veteran's service-connected bilateral hearing loss disability and tinnitus.  The AMC also scheduled the Veteran for VA examinations in connection with these claims.  In a July 2011 VA psychiatric examination report, the examiner found that it was at least as likely as not that the Veteran had a depressive disorder and that traumatic experiences during active service coupled with the Veteran's adjustment to his hearing loss after service aggravated his depressive symptoms, which included insomnia and irritability.  Accordingly, claims of entitlement to service connection for a depressive disorder, to include insomnia and irritability, and a headache disorder have been raised by the record but have not yet been adjudicated by the AOJ.   Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss disability and tinnitus are not of such severity as to prevent him from engaging in substantially gainful employment. 


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability are not met, and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Here, a May 2006 letter fully satisfied all notice requirements under the VCAA and was sent to the Veteran prior to the initial rating decision in this matter.  Accordingly, the Board finds that the duty to notify has been satisfied.  See 38 C.F.R. § 3.159(b).  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  In authorized release forms dated in May and September 2006, the Veteran identified treatment by Dr. S. in September 2005, by Dr. R. in February 2006 and September 2006, and by VA in December 2005.  The file contains a September 2005 letter from Dr. S. accompanied by an August 2005 audiologic evaluation, a letter from Dr. R. dated February 2006 and September 2006, and a VA examination dated December 2005, as well as additional VA examinations, letters from the Veteran's doctor, and a number of lay statements.  The Board believes this evidence corresponds to the records identified by the Veteran in the authorized release forms.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  In the May 2007 and February 2009 letters instructing VA to expedite the Veteran's appeals, he indicated that he had no other evidence he wished to submit in support of his claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf. 

The duty to assist also includes, when appropriate, conducting a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate or explain why an adequate examination is not required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran an examination in May 2007 which evaluated the Veteran's hearing loss and tinnitus.  The examiner also provided an opinion regarding the impact of the Veteran's hearing loss on his ability to work.  Here, the examiner did not review the Veteran's claims file or medical records, as they were not available at the time of the examination.  However, the Board does not find that a review of the claims file would have affected the examiner's assessment of the severity of the Veteran's hearing loss and its impact on his ability to work.  In this regard, in Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003), the Court held that in the context of an orthopedic examination, range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner.  Id.  Likewise, the Board finds that failure to review the claims file in this case did not affect the quality of the examination report, which was based on a thorough examination of the Veteran, to include appropriate audiological testing and the Veteran's reported history.  The Board also finds that the examiner described the Veteran's hearing loss disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Moreover, the evidence in the claims file at the time of the examination simply confirmed what the examiner had already found, namely that the Veteran has substantial hearing loss that interferes with his ability to work.  Thus, there is no indication that the Veteran has been prejudiced by the fact that the examiner did not review the Veteran's claim file.  Finally, as will be discussed below, the Veteran's service-connected disabilities do not meet the schedular criteria for entitlement to TDIU as they do not add up to the requisite percentages, and the Board finds that referral of this case for extraschedular consideration is not warranted.  Thus, irrespective of the adequacy of the VA examination with regard to the issue of TDIU, further examination is not needed to decide this claim.  

The Board notes that in a May 2007 statement, the Veteran, through his representative, argued that the issue of entitlement to TDIU should be remanded for another examination to determine whether the September 2006 opinion by the Veteran's treating physician would support the findings of the VA examiner.  In the May 2007 statement, the Veteran's representative only made reference to a December 2005 examination performed to evaluate the Veteran's original claim for service connection.  There is no mention of the May 2007 examination, which was conducted in connection with the TDIU claim.  While the May 2007 examination does not take into account the letter from the Veteran's treating physician, there is no indication that this letter would have any impact on the examiner's assessment.  In the September 2006 letter, the Veteran's physician simply stated that in her opinion the Veteran's hearing loss would keep him from obtaining gainful employment.  There are no clinical findings in this letter or any supporting rationale for the physician's conclusion.  The Board does not see how or why such a statement would affect the findings of the examiner, as it does not contain any data or explanation with which the examiner could work.  Accordingly, the Board does not find that this statement warrants another VA examination, as it is not supported by any rationale and the May 2007 VA examination already addresses the impact of the Veteran's hearing loss disability on his ability to work.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 

II. Analysis

The Veteran contends that his service-connected bilateral hearing loss disability and tinnitus render him unemployable and thus entitled to a total disability rating.  For the reasons that follow, the Board concludes that TDIU is not warranted.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).
In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident will be considered as one disability.  Id.  

Here, service connection has been established for bilateral hearing loss, rated as 30 percent disabling effective July 2005, and tinnitus, rated as 10 percent disabling effective July 2005.  These two conditions share a common etiology, namely in-service hazardous noise exposure, and thus are considered one disability under 38 C.F.R. § 4.16(a).  This disability is rated as 40 percent disabling.  See 38 C.F.R. § 4.25.  Hence, because the Veteran does not have one disability rated at 60 percent or more, or a combined rating of 70 percent or more, the Veteran does not meet the schedular criteria set forth in 4.16(a).

Although the Veteran does not meet the schedular criteria for TDIU consideration, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards will refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).  In this case, the Board finds that referral for extraschedular consideration is not warranted, for the following reasons. 

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court noted that the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).

The evidence of record does not show that the Veteran's hearing loss and tinnitus alone render him unable to obtain or maintain substantially gainful employment without regard to other factors such as his age and nonservice-connected disabilities.  In this regard, in a February 2006 letter, the Veteran's treating physician stated that the Veteran's neurosensory hearing loss would keep him from obtaining and maintaining employment.  In an undated letter by a former principal in the school district where the Veteran worked, the principal stated that the Veteran complained of hearing problems for several years and mentioned retiring because of it.  In a March 2006 statement by J.L., the witness stated that the Veteran's hearing loss impeded his ability to be gainfully employed.  She further stated that the Veteran was a "loud talker" which indicated that he was hearing impaired.  In an undated letter, the Veteran's wife stated that it was hard for her to communicate with the Veteran because of his hearing loss.  She also stated that she noticed his irritability and anxiety spells, which further made it difficult to communicate with him.  In an undated letter by W.C., the witness stated that the Veteran's hearing had decreased to such an extent that there was "no way he could be permanently employed."  The witness further stated that he had trouble communicating with the Veteran because of his hearing loss.  The witness concluded that it would be a safety hazard to the Veteran if he were employed.  In the May 2007 VA examination, it was noted that the Veteran had worked in a factory for thirty-five years as a civilian.  The examiner found that based on his hearing loss, the Veteran could only work in quiet environments and with binaural amplification.  Any other type of environment would be very difficult for the Veteran to carry on a normal conversation.  

The Board is not persuaded that the Veteran's hearing loss prevents him from engaging in substantially gainful employment.  With regard to the February 2006 letter by the Veteran's treating physician, the physician provided no supporting rationale for her conclusion that the Veteran could not work due to his hearing loss.  For example, she does not explain why the Veteran's hearing loss would prevent him, perhaps with certain accommodations, from working as a janitor, as he did in his last occupation according to the employment information form filled out by his employer or supervisor in connection with his claim for TDIU.  In Kaiser v. Brown, 5 Vet. App. 411, 412 (1993), the Court held that, in the context of a TDIU claim, the Board cannot merely allude to occupational history, attempt in no way to relate this factor to the disabilities of the Veteran, and then conclude that some form of employment is available.  However, here the Board is not making a determination as to whether employment is available to the Veteran, but simply underscoring the fact that the Veteran's physician has offered no explanation as to why the Veteran's hearing loss generally precludes him from gainful employment.   In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that the probative value of a medical opinion comes from its reasoning.  Thus, neither a VA medical examination report nor a private medical opinion is entitled to any weight if it contains only data and conclusions. Id.  Because the February 2006 is devoid of any explanation or supporting rationale, it is not entitled to any weight.  Id.  

With regard to the examiner's finding in the May 2007 VA examination report that the Veteran could only work in quiet environments with binaural amplification, the Board does not find that this restriction leads to a finding that the Veteran cannot obtain or maintain substantially gainful employment due to his hearing loss disability, especially given the VA examiner's explanation for his conclusion, namely that the Veteran would have difficulty carrying on a normal conversation in an environment that was not quiet.  While difficulty carrying on a conversation in an environment with background noise is a significant limitation that may preclude certain types of work, such as construction, it does not rise to the level of preventing the Veteran from engaging in substantially gainful employment.  For example, this type of restriction would not seem to prevent the Veteran from working as a janitor, which was his former occupation.  Indeed, there may be many jobs that offer quiet environments, and many jobs that do not require the ability to converse.  The Board need not offer examples of such jobs to support its finding that the Veteran has not demonstrated that he is unable to work as a result of hearing loss.  See Gary v. Brown, 7 Vet. App. 229, 232 (1994) (the Board is not required to demonstrate that there are specific employment opportunities available to the Veteran in order to support denial of a TDIU claim).  

The Board also acknowledges the statements by the principal, the Veteran's spouse, J.L. and C.W.  The principal stated that the Veteran had complained of hearing loss and mentioned retiring because of it.  While the Veteran may have retired because of his hearing loss, there is no indication that the Veteran was fired or had no choice but to retire due to his hearing loss.  In other words, the Board cannot find that the Veteran's hearing loss causes marked interference with employment simply because the Veteran allegedly chose not to work because of it.  The Veteran himself has never alleged that he retired due to hearing loss or explained how this disability interfered with his job to such an extent that he could no longer maintain employment.  The statements by J.L. and W.C., which also indicate that the Veteran cannot work because of his hearing loss, provide no rationale apart from W.C.'s assertion that the Veteran's hearing loss would make it unsafe for him to work.  While the Veteran's hearing loss may make it unsafe for the Veteran to work in certain environments, such as in a construction environment, this limitation does not prevent the Veteran from working in all environments, including in a school environment as a janitor.  The statements by the Veteran's wife and other witnesses also reflect that it is difficult to communicate with the Veteran.  However, the fact that it is difficult to communicate with the Veteran due to his hearing loss disability is not enough to find that he cannot obtain or maintain substantially gainful employment.  In this regard, it seems evident that certain basic accommodations could be made in a work setting if necessary, such as communicating with the Veteran through writing.

The Veteran also contends that his tinnitus prevents him from working.  In an undated letter, the Veteran stated that he was unable to sleep due to the roaring in his ears, and that he suffered from constant headaches and irritability spells.  The Veteran further stated that hearing aids made the roaring louder.  In the January 2008 VA examination, the Veteran reported to the examiner that the roaring in his ears had become louder and made it much more difficult for him to sleep at night.  An August 2007 letter from the Veteran's treating physician notes that problems associated with the Veteran's hearing loss include headaches, irritability, and insomnia.  However, service connection has not been established for headaches, insomnia, or irritability (although a service connection claim for these disabilities is currently pending).  Entitlement to TDIU can only be based on one or more service-connected disabilities.  See 38 C.F.R. §§ 4.16(a), 3.310 (2011).  Thus, the evidence does not show that the Veteran cannot obtain or maintain substantially gainful employment by virtue of his tinnitus.  He does not argue and the evidence of record does not show that tinnitus in and of itself prevents him from working. 

The Board acknowledges the Veteran's competent statements with regard to the impact of his hearing loss and tinnitus on his ability to work.  However, for the reasons discussed above, the Board finds that they do not suffice to show that he cannot work due to these disabilities.  While the Board sympathizes with the Veteran's asserted challenges, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on his hearing loss disability and tinnitus, whether considered separately or in combination.  

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders.  

As such, the Board concludes that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


